SUPERIOR COURT
                                            OF THE
                                   STATE OF DELAWARE

E. SCOTT BRADLEY                                                               1 The Circle, Suite 2
              JUDGE                                                       GEORGETOWN, DE 19947


                                     December 22, 2017
STATE MAIL – S980C
Leondre Williams
SBI # 00258504
Sussex Correctional Institution
Rt. 3, Box 500
Georgetown, DE 19947

              RE: State of Delaware v. Leondre Williams
                  Def. ID# 1603008327

Dear Mr. Williams:

       This is my decision on your Motion for Postconviction Relief. On September

21, 2016, you pled guilty to one count each of Drug Dealing Tier 2 Heroin and

Possession of a Firearm by a Person Prohibited. I sentenced you on the same day to

the mandatory minimum sentence of ten years at Supervision Level 5 with credit for

196 days previously served to be followed by declining levels of supervision. You

did not file an appeal with the Delaware Supreme Court.                  Consequently, your

judgment of conviction became final on October 21, 2016. You filed your motion 13

months later on November 29, 2017.1 In your motion you allege that your counsel

was ineffective.

       1
        The docket reflects your motion was received on November 29, 2017, but was not
docketed until November 30, 2017. I will use the earlier date of November 29, 2017.
        When reviewing a motion for postconviction relief, this Court must first

consider the procedural requirements before addressing any substantive issues.2

Superior Court Criminal Rule 61 provides that a motion for postconviction relief may

not be filed more than one year after the judgment of conviction is final.3 For

purposes of your motion, your conviction became final on October 21, 2016.

Therefore, your last day to file your motion was October 21, 2017. You filed your

motion on November 29, 2017, which is slightly over a month after the cut-off date.

Thus, your motion is time-barred.

        Rule 61(i)(5) states that the bars to relief “shall not apply either to a claim that

the court lacked jurisdiction or to a claim that satisfies the pleading requirements of

subparagraphs (2)(i) or (2)(ii) of subdivision (d) of this rule.” Rule 61(d)(2)(i) states

that a movant needs to plead “with particularity that new evidence exists that creates

a strong inference that the movant is actually innocent in fact of the acts underlying

the charges of which he is convicted.” Rule 61(d)(2)(ii) states that a movant needs

to plead “with particularity a claim that a new rule of constitutional law, made

retroactive to cases on collateral review by the United States Supreme Court or the

Delaware Supreme Court, applies to the movant’s case and renders the conviction or

        2
            Younger v. State, 580 A.2d 552, 554 (Del. 1990).
        3
          Your Motion for Postconviction Relief falls under the current version which went into
effect on June 4, 2014.

                                                    2
death sentence invalid.” You have not raised any facts that would entitle you to the

benefit of these exceptions.4

       Your motion is time-barred, and consequently, is DISMISSED. Furthermore,

because your motion is procedurally barred, your request for appointment of counsel

is DENIED.

       IT IS SO ORDERED.

                                            Very truly yours,

                                            /s/ E. Scott Bradley

                                            E. Scott Bradley

ESB/sal
cc: Prothonotary
     Counsel




       4
         See Terrance Puckham v. State of Delaware, 128 A.3d 994, 2015 WL 7456020 (Del.
Nov. 23, 2015)(Table)(Because you did not establish the threshold requirements, the matter is
summarily dismissed.).

                                               3